  Case 3:10-cr-00250-PGS Document 52 Filed 02/08/21 Page 1 of 4 PageID: 296




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,
                                                                     Civil Action No.:
                                                                   3:10-cr-00250-PGS-1

 v.                                                         MEMORANDUM AND ORDER

 ERIC M. GORE,

                          Defendant.


        This matter comes before the Court on Defendant Eric M. Gore’s (“Defendant”) second

motion for compassionate release under the First Step Act, 18 U.S.C. § 3582(c)(1)(A). (ECF No.

48.)

        Rather than reciting all of the facts, the Court incorporates all of the facts from its prior

Memorandum and Order herein. (ECF No. 47). In addition, there are several other facts that

have occurred since my prior decision that are relevant here. They are:

        *       Gore has been transferred from FCI Loretto to FCI Allenwood Medium.

        *       Gore is to commence the Residential Drug Abuse Program (RDAP) in March,

2021.

        *       The mother of Gore’s three children is Alicia Davis. Ms. Davis died in July 2020.

The three children are J.G. (age 13), ZiaSia (age 18) and Er’Quasha (age 21). Er’Quasha is the

mother of a five-month-old baby. The father of the baby was shot and killed.

        *       Prior to Alicia Davis’s death, Linda Brown, Ms. Davis’ mother, helped raise the

children; but now she has health conditions associated with COVID-19, and tendinitis which

prevents her from working and driving.

        *       Gore contracted COVID-19 in the latter part of last year. The BOP alleges that

                                                   1
    Case 3:10-cr-00250-PGS Document 52 Filed 02/08/21 Page 2 of 4 PageID: 297




Gore was asymptomatic; but Gore contradicts same as he experienced some symptoms. Today,

Gore is relatively healthy.

        *    Gore submitted a letter request for compassionate release to the warden of FCI

Allenwood Medium dated October 29, 2020. The request was denied. On December 21, 2020,

Gore filed this motion for compassionate release through counsel. The Government does not

dispute that Gore exhausted his administrative remedies. (Gov’t Br. 7.)

                                                         II.

        Ordinarily, a Court may reduce a sentence if the modification is justified by

extraordinarily and compelling reasons, and is consistent with the applicable policy statements

issued by the Sentencing Commission1. The Sentencing Guidelines explicitly list the “death or

incapacitation of the caregiver of the defendant’s minor child or minor children” as a reason for

finding extraordinary and compelling circumstances. USSG § 1B1.13 cmt. n.1(C)(i). In addition,

the “incapacitation of the defendant’s spouse or registered partner when the defendant would be

the only available caregiver for the spouse or registered partner” is a family circumstance that

may warrant compassionate release. USSG § 1B1.13 cmt. n.1(C)(ii). Courts have extended

section (C)(ii) to include sick parents. E.g., United States v. Bucci, 409 F. Supp. 3d 1, 3 (D.

Mass. 2019); United States v. Lisi, 440 F. Supp. 3d 246, 252 (S.D.N.Y. 2020).

        Here, I am most concerned about the care of J.G. as well as her older sisters. The loss of

the mother is a tragic event. There is a need to provide consolation, direction, and hopefully,

financial support to the children. Here, Mr. Gore’s presence may assist in those needs. As such,

it is an extraordinary and compelling reason to modify.



1
  Gore also argues that he is obese, and that this co-morbidity issue should be grounds for modification. Although
the prevalence of COVID-19 in our communities and in the corrections facilities may be compelling under certain
circumstances, it is not persuasive here.

                                                         2
  Case 3:10-cr-00250-PGS Document 52 Filed 02/08/21 Page 3 of 4 PageID: 298




          I have assessed this modification against the § 3553(a) factors. Here, Gore has been

incarcerated over 142 moths (nearly 12 years), and he has served a substantial portion of his

sentence which satisfies the goals of both general and specific deterrence. In addition, the period

of incarceration also takes into account the additional time served due to his prior criminal

record.

          As such, Gore’s sentence is modified to time served, subject to additional revisions to his

conditions of supervised release. His term of supervised release shall increase from five years to

approximately seven years, and Gore is subject to drug and alcohol testing in accordance with

the term provided by the Probation Department.

                                                ORDER

          THIS MATTER having come before the Court on Defendant Eric M. Gore’s Motion for

Compassionate Release, (ECF No. 48); and the Court having carefully reviewed the submissions

of the parties, and their oral argument; and for good cause having been shown;

          IT IS on this 8th day of February, 2021,

          ORDERED that Defendant’s motion for compassionate release, (ECF No. 48), is granted;

and it is further;

          ORDERED that the sentence is modified to time served; and it is further;

          ORDERED that under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a

“special term” of supervised release of 23 months with the additional condition of location

monitoring during the “special term” only and with exceptions approved by the U.S. Probation

Office; the location monitoring technology is at the discretion of the U.S. Probation Office; and it

is further




                                                     3
  Case 3:10-cr-00250-PGS Document 52 Filed 02/08/21 Page 4 of 4 PageID: 299




       ORDERED that the conditions of supervised release also now include drug and alcohol

treatment and testing in a program approved by the U.S. Probation Office; and it is further

       ORDERED that the Defendant’s remaining previously imposed conditions of supervised

release are unchanged; and the special term is an additional condition; and it is further

       ORDERED that there being a verified residence and an appropriate release plan in place,

this order is stayed for up to fourteen days to make appropriate travel arrangements and implement

any COVID-19 precautions to ensure the defendant’s safe release. The defendant shall be released

as soon as appropriate travel arrangements are made and it is safe for the defendant to travel. There

shall be no delay in ensuring travel arrangements are made. If more than fourteen days are needed

to make appropriate travel arrangements and ensure the defendant’s safe release, then the parties

shall immediately notify the court and show cause why the stay should be extended.



                                                      s/Peter G. Sheridan
                                                      PETER G. SHERIDAN, U.S.D.J.




                                                 4
